Citation Nr: 1211739	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 07-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation grant.

3. Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to specially adapted housing and a special home adaptation grant, and a March 2008 rating decision which declined to reopen a previously denied claim for service connection for a bilateral hip disorder.

This matter was previously before the Board in September 2010. The Board, in pertinent part, remanded the above issues for further development. 

Following the RO's most recent issuance of a supplemental statement of the case in March 2011, the Veteran submitted additional private medical records from Dr. H.F. that were received in June 2011. This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §19.9.  However, since the new private medical records did not relate to the claimed left hip disorder or the claims for specially adapted housing or 
a special home adaptation grant, it need not be considered by the RO prior to this appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).




[Continued on the next page]  
FINDINGS OF FACT

1. The Veteran does not have a service-connected disability rated as permanent and total.   

2. The Veteran is not blind in either eye. The Veteran also does not have an anatomical loss or loss of use of both hands; deep partial thickness burns or full thickness or subdermal burns; or residuals of an inhalation injury. 

3.  In a February 2006 decision, the Board denied service connection for a left hip disorder secondary to a service-connected right ankle disability, following the appeal of a December 2002 rating decision denying service connection for hip pain.  

4.  The evidence associated with the claims file since the February 2006 final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 2101(b) (West 2002); 38 C.F.R. § 3.809 (2011). 

2. The criteria for entitlement to a special home adaptation grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2011). 

3. The Board's February 2006 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2011).

4.  Evidence received since the February 2006 Board decision is not new and material; the claim of entitlement to service connection for a left hip disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in October 2010 included the criteria for reopening previously denied hip claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  That notice was also provided pursuant to the remand instructions of the September 2010 Board remand.  The Board finds that any timing errors in regard to that notice were cured by the subsequent readjudication of the claim through a March 2011 supplemental statement of the case. 

The VCAA duty to notify for a service connection claim was also satisfied by way of the October 2010 letter that fully addressed all of the notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  A secondary service connection claim would require a current disorder and that it was either caused or aggravated by a service-connected disability.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  

With respect to the Dingess requirements, the October 2010 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

The Board again notes that any timing errors in regard to that notice were cured by the subsequent readjudication of the claim through a March 2011 supplemental statement of the case.  

The Board further notes that for the housing claims, the applicability of the VCAA is circumscribed. The United States Court of Appeals for Veterans Claims (the Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify/assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. App. 129, 132(2002) [VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"]. In the instant case, resolution of the appeal as to the issue a special home adaptation grant and specially adapted housing is dependent on interpretation of the statutes and regulations. The Court has held that there is no duty under the VCAA to notify the Veteran of the evidence needed to substantiate a claim or to assist him in obtaining evidence where there is no reasonable possibility that any further assistance would aid him in substantiating a claim. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

The Board also notes that the RO provided a letter in June 2006 in regards to the claims for special home adaptation and specially adapted housing.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, including that VA would attempt to obtain any federal records.  The letter also informed the Veteran that to qualify for benefits, his service-connected disability would need to result in the loss of use of both lower extremities; blindness in both eyes with loss of use of one extremity; loss of use of one lower extremity with a disease or injury that affects balance or the ability to move forward and the use of braces, crutches, canes or a wheelchair; or the loss or permanent loss of use of one lower extremity with the loss of permanent loss of use of one upper extremity affecting balance or the ability to move forward and the use of braces, crutches, canes or a wheelchair.  The RO further indicated that the Veteran would only be entitled to special home adaptation if the evidence shows that he had vision of 5/200 or less in both eyes or permanent loss of use of both hands.  Any timing error in regard to that notice was cured by the subsequent readjudication of the claim through a March 2011 supplemental statement of the case.  The January 2007 Statement of the Case also provided the Veteran specific information regarding the requirements for establishing entitlement to special home adaptation or specially adapted housing.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

The Board notes that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim and that VA does not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead considers whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010). In the present case, the new evidence would not trigger a need for a VA examination. The new evidence does not provide an indication that either of the claimed disorders or persistent or recurrent symptoms of a claimed disorder may be associated with the Veteran's service.

The Board also notes that this claim was previously before the Board in September 2010 and was remanded for additional development.  As previously noted, the Appeals Management Center (AMC) provided the notice for the new and material evidence claim directed by the Board in October 2010.  The AMC also provided the VA examination directed by the Board, in November 2010.

The Board further notes that the additional private medical records from Dr. H.F., that were received in June 2011, documented that the Veteran had received retirement from the post office, as well as benefits from the Social Security Administration (SSA). The examiner was unclear as to whether the Veteran received SSA benefits due to his age or physical disability.  The Board, however, notes that the Veteran is of an age when he would only be receiving SSA benefits based on his age and not disability benefits.  Furthermore, the Veteran has not indicated that his SSA records would be relevant to the current claim and Dr. H.F. appears to indicate that the Veteran only received disability benefits for a short period of time, two or three months, and received retirement from his employer, not medical disability.

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C. § 5103A(c)(1), VA was not obligated to obtain the supporting documents for the SSA disability benefits grant. The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Id. at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  As such, the Board finds that the SSA records would not be relevant to the Veteran's current claims.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specially Adapted Housing or Special Home Adaptation Grant

The Veteran contends that his service-connected disabilities warrant specially adapted housing or a special home adaptation grant.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809(b). The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c). 

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing. The revised 38 C.F.R. § 3.809  provide that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total. The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(b). The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).  75 Fed. Reg. 57,860 (2010).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008. None of these provisions apply to the case at hand; however, as the Veteran's claim was received in December 2005, both the older and revised criteria apply, whichever is more favorable.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2)  as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance. 

The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more. 

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

The Veteran received a VA examination in November 2010, which included a claims file review. The VA examiner noted that the Veteran used a double brace for the right ankle. The Veteran reported daily pain, using an electric wheelchair and walking less than 10 feet at a time and less than one minute.  The Veteran reported that he was retired, but that his disability would affect his ability to perform a job.  The examiner found that the Veteran had a right foot drop and limited range of motion of the ankle.  The examiner further found that if the Veteran did not have his non-service-connected, significant neurologic weakness secondary to the primary lateral sclerosis, then the Veteran would be able to ambulate. However, the examiner further found that the Veteran would be on a walker or cane at all times. The examiner then clarified that the Veteran had significant service-connected knee osteoarthritis that would require a cane or walker to aid in ambulation, though the Veteran's significant neurologic weakness was the primary factor in his ambulation limitations.

In the present case the Veteran has only two service-connected disabilities.  He is service connected for a right ankle disability, including traumatic arthritis and neuropathy. In a July 2000 rating decision, the RO determined that the right ankle disability warranted special monthly compensation consideration for loss of use of an extremity, specifically the right foot. The RO has thus found him to have traumatic arthritis of the right ankle with neuropathy and loss of use of the right foot, warranting a 40 percent disability rating.  The RO also granted service connection for a left knee disability, as secondary to the service-connected right ankle disability, in a March 2006 rating decision, with a 10 percent disability rating.  In a March 2008 rating decision, the RO granted a 20 percent disability rating for the left knee.  

The Veteran does not have a service-connected disability rated as permanent and total.  For example, the Veteran does not have a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Additionally, none of the Veteran's disabilities are rated as 100 percent disabling and his service-connected disabilities do not have a combined rating of 100 percent.  Furthermore, the Veteran does not have a permanent total disability, such as permanent loss or loss of use of both hands or both feet, one hand and one foot, or loss of sight of both eyes.  He is also not permanently helpless or bedridden, and does not have a service-connected disease or injury that is totally incapacitating.  38 C.F.R. § 3.340.  As previously noted, the Veteran is only service-connected for the left knee and the right ankle with loss of use of the right foot.  VA has not found either of those disorders to be rated as permanent and total.  

As the Veteran does not have a service-connected disability that is rated as permanent and total, he fails to meet the threshold criteria required for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  Entitlement to specially adapted housing is thus denied.

The Board further notes that the record does not show and the Veteran has not claimed to have a qualifying disability for a special home adaptation grant under 38 C.F.R. § 3.809a, including blindness of both eyes; anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or residuals of an inhalation injury. Thus, entitlement to a special home adaptation grant is also denied. 

New and Material Evidence Claim

The Veteran contends that his left hip disorder developed due to his service-connected right ankle disability and/or his service-connected left knee disability.  Furthermore, to the extent that the Veteran may have raised a new theory of entitlement, as secondary to his more recently service-connected left knee disability, the United States Court of Appeals for Veterans Claims (Court) has held that alternative theories of entitlement to the same benefit do not constitute separate claims, but are instead encompassed within a single claim. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470,474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Therefore the Board finds that the Veteran's claim for entitlement to service connection for a left hip disorder, secondary to his service-connected right ankle and left knee disabilities is based upon the same factual basis as his original, previously denied claim of entitlement to service connection for a left hip disorder secondary to the right ankle disability.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the February 2006 Board decision, the evidence of record included service treatment records. In his June 1957 separation examination, the examiner noted that the Veteran had a history of injury to the right ankle and left knee, but did not note a left hip injury.  

Medical records do not show treatment for a left hip disorder for years following his discharge, though they did document treatment for various other physical disorders.  The Veteran also received a VA examination in October 1977 and the examiner did not note a left hip disorder during the musculosketal examination.  Subsequent VA medical record and private medical records were silent as to hip complaints.

The Veteran also received a VA examination in October 2002.  The VA examiner diagnosed the Veteran with left hip pain - minimal degenerative changes noted on x-ray.  The examiner noted that to say that it was at least as likely as not that the hip disorder was related to the service-connected right ankle would require conjecture and speculation.  The examiner noted that the Veteran has several non-service-connected disorders of record and that it would be difficult to say that the left hip pain is secondary to the right ankle problem.

In a February 2006 Board decision, the Board found that the Veteran's left hip disorder did not develop secondary to the service-connected right ankle disability.

The RO received the Veteran's petition to reopen the claim for service connection for a left hip disorder secondary to the service-connected right ankle and left knee in November 2007.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the February 2006 Board decision, the RO received additional VA medical records and private medical records noting treatment for the left hip.  For example, in a December 2007 VA medical record, the Veteran complained of left hip pain.  Additionally, since the March 2008 rating decision, the RO also received additional VA and private medical records, which generally did not indicate complaints of, or treatment for, the left hip.  The Veteran also received a VA examination in November 2010, but that examination did not address the left hip disorder claim.

The Veteran also submitted additional lay evidence wherein he asserts that his left hip disorder developed secondary to his service-connected disabilities.  

Although the evidence submitted since the last final decision is new, in that it was not previously of record, the newly submitted evidence is not material.  Essentially the new records show only the presence of current and past findings of left hip pain.  The fact that the Veteran had a left hip disorder at the time of the prior Board decision was already of record.  To this extent it is redundant of evidence already on file, and it is not material.  To be "material" it would have to go toward one of the unestablished factors in the claim. Essentially, it would have to be evidence showing that the Veteran had a left hip disorder in service, or it would be evidence that would otherwise link the currently diagnosed hip disorder with a service-connected disability.   Here, none of the newly associated evidence received since the February 2006 Board decision has provided any medical evidence showing an in-service incurrence or a secondary relationship to one of his service-connected disabilities.  Likewise the evidence received since the February 2006 Board decision does not provide an etiological link between a claimed diagnosed disorder and service or a service-connected disability.

The newly submitted medical evidence only demonstrates what was previously known, that the Veteran has a current left hip disorder and that he receives treatment for that disorder. Additionally, new lay statements reiterating his belief that his left hip disorder developed due to his service-connected disabilities are redundant of the Veteran's earlier statements to the same effect.  Such statements are duplicative of evidence that was already of record and they do not provide competent medical evidence supportive of his claim. 

The evidence received since the February 2006 Board decision does not contain competent evidence indicating that the Veteran has a left hip disorder due to service or a service-connected disability.  The additional evidence received is not "material" since it does not relate to an unestablished fact necessary to substantiate the service connection claim.  As previously noted, the Board has considered the applicability of Shade v. Shinseki, in the present claim. The new evidence received by VA since the final rating decisions does not relate to the unestablished elements of in-service incurrence or aggravation or an etiology secondary to a service-connected disability.  VA has not received any evidence showing that a current left hip disorder developed in service or is related to a service-connected disability. Accordingly, the Board finds that the claims for service connection for a left hip disorder shall not be reopened.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for a left hip disorder, including as secondary to the service-connected right ankle disability, is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


